DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubu (US2009/0140189 A1) in view of Takiguchi (US2003/0192626 A1).


a fixed core (Fig. 1, Part 34);
a anchor attracted by a magnetic attraction force of the fixed core (Fig. 1, Part 36, Paragraph 25 teaches Part 36 is magnetically attracted by Part 34 under certain condition);
an outer core having an inner peripheral surface on which an outer peripheral surface of the anchor slides (Fig. 1, Part 35 is an outer core, Paragraph 15 teaches Part 36 would slide inside Part 35.  Based on the teachings of Fig. 1 and Paragraph 15, the outer peripheral surface of Part 36 slides on the inner peripheral surface of Part 35); and
a seal ring, the seal ring connecting the fixed core and the outer core (Fig. 1, Part 33, Paragraph 15 teaches the location of Part 33, Paragraph 17 teaches the function of Part 33 as a sealing to isolate Part 34 and Part 35).

Kokubu fails to explicitly disclose, but Takiguchi teaches a high-pressure fuel pump, comprising:
a ferritic precipitation hardening type metal fixed core (Kokubu, Paragraph 17 teaches a device comprises a fixed core Part 35 made by a ferromagnetic material, Takiguchi, Paragraph 8 further teaches a ferritic precipitation hardening stainless steel is a ferromagnetic material);
a ferritic precipitation hardening type metal anchor (Kokubu, Paragraph 17 teaches a device comprises an anchor Part 36 made by a ferromagnetic material, Takiguchi, Paragraph 8 further teaches a ferritic precipitation hardening stainless steel is a ferromagnetic material); and


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kokubu to incorporate the teachings of Takiguchi to use suitable materials for the fixed core and anchor in order to improve the durability of the device (Takiguchi, Paragraph 8).


the seal ring has an elongation larger than an elongation of the fixed core and the anchor (Since seal ring is made by brass and fixed core and anchor are made by ferritic precipitation hardening stainless steel, which is a kind of ferritic stainless steel, it is well-known by one of ordinary skill in the art that the elongation of brass is larger than the elongation of ferritic stainless steel, please see https://www.azom.com/article.aspx?ArticleID=11049 , Fig. 2, the elongation between Ferritic stainless steel and Brass).

Regarding to Claim 3, Kokubu in view of Takiguchi teaches the modified high-pressure fuel pump, wherein:
the seal ring has an elongation rate of 35% or more (https://www.azom.com/article.aspx?ArticleID=11049, Fig. 2 shows the elongation of brass is larger than 35%).

Regarding to Claim 4, Kokubu in view of Takiguchi teaches the modified high-pressure fuel pump, wherein
the seal ring is a non-magnetic body (Kokubu, Paragraph 17 teaches seal ring Part 33 is made by a non-magnetic material).

Regarding to Claim 5, Kokubu in view of Takiguchi teaches the modified high-pressure fuel pump, wherein

the fixed core and the outer core each have an insertion portion to be inserted into the seal ring (Kokubu, Fig. 1 teaches both the fixed core Part 34 and the outer core Part 35 each has an insertion portion to be inserted into the seal ring, which is also shown in Fig. 4 and Fig. 5), and
the fixed core and the outer core have an outer peripheral surface flush with an outer peripheral surface of the seal ring in a state of being inserted into the seal ring (Kokubu, Fig. 1 shows when the parts are joined together, the fixed core Part 34 and the outer core Part 35 would have an outer peripheral surface flush with an outer peripheral surface of the seal ring in a state of being inserted into the seal ring).

Regarding to Claim 6, Kokubu in view of Takiguchi teaches the modified high-pressure fuel pump, wherein:
the ferritic precipitation hardening type metal is ferritic precipitation hardening type stainless steel (Takiguchi, Paragraph 8 teaches ferritic precipitation hardening type stainless steel is a ferromagnetic material).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oikawa (US2013/0052064 A1) teaches a fuel pump device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.